EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d−1(k)(l) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing, along with all other such undersigned, on behalf of the Reporting Persons (as defined in the joint filing), of a statement on Schedule 13D (including amendments thereto) with respect to the ordinary shares, par value $0.0001, of the Issuer (as defined in the attached Schedule 13D), and agrees that this agreement be included as an Exhibit to such joint filing.This agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Signature Page Follows] IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of this 17th day of June, 2013. China Everbright Limited By: /s/Tang Chi Chun, Richard Name:Tang Chi Chun, Richard Title: Authorized Signatory China Everbright Investment Management Limited By: /s/ Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Windsor Venture Limited By: /s/Tang Chi Chun, Richard Name:Tang Chi Chun, Richard Title: Authorized Signatory Forebright Partners Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory CSOF III GP Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Signature page Forebright Advisors Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory China Special Opportunities Fund III, L.P. By CSOF III GP Limited, its general partner By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Accurate Global Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Advanced Orient Limited By: /s/Tang Chi Chun, Richard Name:Tang Chi Chun, Richard Title: Authorized Signatory China Everbright GP Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory China Forebright Investment Management Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Signature page China Special Opportunities Fund, L.P. By China Everbright GP Limited, its general partner By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory CSOF Technology Investments Limited By: /s/Ip Kun Wan Name:Ip Kun Wan Title: Authorized Signatory Signature page
